Case 16-40676        Doc 37     Filed 05/13/19     Entered 05/13/19 15:32:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 40676
         Monica M. Simpson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/29/2016.

         2) The plan was confirmed on 03/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/13/2018.

         5) The case was Dismissed on 01/24/2019.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-40676             Doc 37         Filed 05/13/19    Entered 05/13/19 15:32:38                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $9,923.00
           Less amount refunded to debtor                                $992.30

 NET RECEIPTS:                                                                                             $8,930.70


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,047.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $388.94
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,436.70

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Aaron's Sales & Lease Ownership         Secured        1,600.00           0.00         1,600.00      1,565.16      68.27
 AM CRED& COL                            Unsecured           0.00           NA               NA            0.00       0.00
 Arnoldharris                            Unsecured           0.00           NA               NA            0.00       0.00
 Becket & Lee                            Unsecured         573.75        573.75           573.75           0.00       0.00
 Cavalry Portfolio Services LLC          Unsecured           0.00           NA               NA            0.00       0.00
 Cb Usa Inc                              Unsecured           0.00           NA               NA            0.00       0.00
 City of Calumet City                    Secured           320.00          0.00           270.00        264.43        0.00
 City of Chicago Department of Revenue   Unsecured         756.38        916.00           916.00           0.00       0.00
 Commonwealth Edison Company             Unsecured           0.00        636.86           636.86           0.00       0.00
 Commonwealth Financial                  Unsecured           0.00           NA               NA            0.00       0.00
 Cook County Treasurer                   Unsecured            NA       6,730.87         6,730.87           0.00       0.00
 Cook County Treasurer                   Secured        2,651.27       9,382.14         2,651.27      2,596.14        0.00
 Credit Acceptance Corp                  Unsecured         944.07        796.01           796.01           0.00       0.00
 Credit Management Lp                    Unsecured           0.00           NA               NA            0.00       0.00
 Creditors Discount & Audit Company      Unsecured           0.00        958.00           958.00           0.00       0.00
 Debt Recovery Solutions                 Unsecured           0.00           NA               NA            0.00       0.00
 Direct TV                               Unsecured         629.47           NA               NA            0.00       0.00
 IC Systems                              Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured      2,000.00       1,000.40         1,000.40           0.00       0.00
 Internal Revenue Service                Unsecured      3,730.05       4,105.41         4,105.41           0.00       0.00
 Internal Revenue Service                Priority            0.00        949.82           949.82           0.00       0.00
 LVNV Funding/Resurgent Capital          Unsecured         582.65           NA               NA            0.00       0.00
 Medical Collections System, Inc         Unsecured           0.00           NA               NA            0.00       0.00
 Midland Credit Management Inc           Unsecured           0.00           NA               NA            0.00       0.00
 Municipal Collections Of America        Unsecured      2,243.48       3,072.84         3,072.84           0.00       0.00
 Municipal Collections Of America        Unsecured           0.00        723.14           723.14           0.00       0.00
 NCO Financial Systems Inc               Unsecured           0.00           NA               NA            0.00       0.00
 Nicor Gas                               Unsecured      2,221.81       3,870.06         3,870.06           0.00       0.00
 Peoples Gas Light & Coke Co             Unsecured           0.00           NA               NA            0.00       0.00
 Professnl Acct Mgmt In                  Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-40676              Doc 37   Filed 05/13/19    Entered 05/13/19 15:32:38                  Desc       Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal       Int.
 Name                                   Class   Scheduled        Asserted      Allowed         Paid          Paid
 Quantum3 Group                     Unsecured         944.42             NA           NA             0.00        0.00
 Quantum3 Group                     Unsecured         650.10          944.42       944.42            0.00        0.00
 R&R Country Motors                 Unsecured           0.00             NA           NA             0.00        0.00
 Resurgent Capital Services         Unsecured           0.00             NA           NA             0.00        0.00
 Revenue Cycle Solutions, inc       Unsecured           0.00             NA           NA             0.00        0.00
 RMI MCSI                           Unsecured           0.00             NA           NA             0.00        0.00
 Social Security Administration     Unsecured           0.00      23,946.71     23,946.71            0.00        0.00
 State Collection Servi             Unsecured           0.00             NA           NA             0.00        0.00
 Sterling & King Inc                Unsecured           0.00             NA           NA             0.00        0.00
 Trust Rec Sv                       Unsecured           0.00             NA           NA             0.00        0.00
 Westlake Financial Services        Secured       12,550.00              NA           NA             0.00        0.00
 Zenith Acquisition Corp            Unsecured           0.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00              $0.00                  $0.00
       Mortgage Arrearage                                          $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                     $0.00              $0.00                  $0.00
       All Other Secured                                       $4,521.27          $4,425.73                 $68.27
 TOTAL SECURED:                                                $4,521.27          $4,425.73                 $68.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                  $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                  $0.00               $0.00
        All Other Priority                                      $949.82                  $0.00               $0.00
 TOTAL PRIORITY:                                                $949.82                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $48,274.47                    $0.00               $0.00


 Disbursements:

           Expenses of Administration                               $4,436.70
           Disbursements to Creditors                               $4,494.00

 TOTAL DISBURSEMENTS :                                                                               $8,930.70




UST Form 101-13-FR-S (9/1/2009)
Case 16-40676        Doc 37      Filed 05/13/19     Entered 05/13/19 15:32:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
